                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

LSF9 MASTER PARTICIPATION
TRUST,

       Plaintiff,

               V.                 : Civil Action No. 18-1245-CFC
                                  : Superior Court of the State of Delaware
GREGORY TUCKER, a/k/a Gregory L. : in and for New Castle County
Tucker, a/k/a Greg L. Tucker, and : C.A. No. N16L-03-181 EMO
KAREN TUCKER, a/k/a Karen K.
Tucker,

       Defendants.


                                         MEMORANDUM

I.     INTRODUCTION

       Defendant Gregory Tucker filed a notice of removal on August 14, 2018, of LSF9

Master Participation Trust v. Tucker, Delaware State Court Case No. N 16L-03-181 EMO

(Del. Super.) . (0.1. 2)     Defendant appears prose and has been granted leave to

proceed in forma pauperis.         On November 29 , 2018, the Court summarily remanded

the matter to the Superior Court of the State of Delaware in and for New County. (0 .1.

18, 19) Defendant moves for reconsideration and also moves to amend his notice of

removal.   (0 .1. 22 , 0 .1. 24)

II.    RECONSIDERATION

       Defendant removed this foreclosure action from the Superior Court of the State

of Delaware in and for New Castle County. The facts of the case are set forth in the

Court's November 29 , 2018 memorandum opinion and order that remanded this matter

                                                1
for lack of federal court jurisdiction, under the Younger abstention doctrine because

there were ongoing state proceedings and, to the extent Defendant sought to invalidate

orders of the Superior Court, under the Rooker-Feldman doctrine.         (D.I. 18, 19).

Defendant moves for reconsideration and appears to argue that this Court has

jurisdiction by reason of diversity under 28 U.S.C. § 1332 because Defendant is a

member of the Moorish National Republic.       The filing also seems to attempt to raise

claims based upon the federal criminal code.      It also refers to various federal civil

statutes .

       The purpose of a motion for reconsideration is to "correct manifest errors of law

or fact or to present newly discovered evidence."     Max's Seafood Cafe ex rel. Lou-Ann,

Inc. v. Quinteros, 176 F.3d 669 , 677 (3d Cir. 1999). "A proper Rule 59(e) motion ...

must rely on one of three grounds:     (1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice." Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)

(citing N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)).

A motion for reconsideration is not properly grounded on a request that a court rethink a

decision already made. See Glendon Energy Co. v. Borough of Glendon, 836 F. Supp.

1109, 1122 (E.D . Pa . 1993).   Motions for reargument or reconsideration may not be

used "as a means to argue new facts or issues that inexcusably were not presented to

the court in the matter previously decided. " Brambles USA, Inc. v. Blocker, 735 F.

Supp. 1239, 1240 (D . Del. 1990).    Reargument, however, may be appropriate where

"the Court has patently misunderstood a party, or has made a decision outside the



                                              2
adversarial issues presented to the court by the parties, or has made an error not of

reasoning but of apprehension. "      Brambles USA, 735 F. Supp . at 1241 (D. Del. 1990)

(citations omitted); See also D. Del. LR 7.1.5.

         Defendant seems to rest his argument for reconsideration on diversity of

citizenship .    As noted by other courts, an individual's Moorish citizenship argument is a

frivolous attempt to establish diversity jurisdiction where none exits, and the ploy is not

new.      See, e.g., Ingram El v. Crail, 2019 WL 3860192 , at *3 (E.D . Calif. Aug. 16, 2019);

Bey v. Municipal Court, 2012 WL 714575 (D.N .J. Mar. 5, 2012 ("Any claims or

arguments raised by plaintiff which are based on his membership in the Moorish

American Nation are [by definition] frivolous. ").   In addition , even if the parties are

diverse , Defendant cannot escape the fact the Court must abstain under the Younger

abstention doctrine or that it may not set aside orders entered in State court under the

Rooker-Feldman doctrine.

         In addition, to the extent Defendant attempts to raise new claims, he may not do

so.    His remedy, if any, is to file a separate and independent action .    The Court further

notes that to the extent Defendant seeks to impose criminal liability pursuant to the

criminal statutes upon which he relies , he lacks standing to proceed.       See Allen v.

Administrative Office of Pennsylvania Courts, 270 F. App'x 149, 150 (3d Cir. 2008) ; see

United States v. Friedland, 83 F.3d 1531 , 1539 (3d Cir. 1996) ("[T]he United States

Attorney is responsible for the prosecution of all criminal cases within his or her

district. ").   The decision of whether to prosecute, and what criminal charges to bring ,




                                                3
generally rests with the prosecutor.    See United States v. Batchelder, 442 U.S. 114,

124 (1979).

        Upon review of the filings in the case, the Court concludes that Defendant has

failed to demonstrate any of the necessary grounds to warrant a reconsideration of the

Court's remand of this matter. Therefore, his motion for reconsideration will be denied.

(D .I. 22)   Finally, Defendant's recent "writ for good consideration" construed as a

motion for leave to amend the notice of removal will be denied.       (D .I. 24)   Defendant

cannot obtain the relief he seeks in this Court.

Ill.    CONCLUSION

        For the above reasons, the Court will:      (1) deny the motion for reconsideration

22) ; and (2) deny the motion for leave to amend the notice of removal (D .I. 24).

        An appropriate order will be entered.




October 30, 2019
Wilmington, Delaware




                                                4
